DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9-10, 22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/023076 A1 (Jung) in view of WO 2012/085212 A2 (Walter).
With respect to claim 1: Jung discloses a vacuum adiabatic body comprising: a first plate (first plate member 10) configured to define at least a portion of a wall for a first space (cavity 9) that stores items (“storage goods” @ paragraph [31]); a second plate (second plate member 20) configured to define at least a portion of a wall for a second space (the exterior of the refrigerator 1); a third space (vacuum space part 50) provided between the first and second plates and configured to be a vacuum space (paragraph [34]); a conductive resistance sheet (conductive resistance sheet 60/63) coupled to the first and second plates to provide a wall for the third space, the conduction resistance sheet configured  to reduce heat transfer between the first and second plates by resisting thermal conduction (paragraphs [34] and [62]-[80]); and5New National Stage Patent ApplicationDocket No. HI-1746 a support (supporting unit 30) configured to maintain a distance between the first and second plates, the support including at least two posts (bars 31) provided between the first plate and the second plate to support the first plate and the second plate and a support frame (support plate 35) provided at an end of the at least two posts, the support frame having a lattice shape (paragraph [40]) and being molded (paragraph [42]), wherein the first and second plates are made of stainless steel (stainless steel disclosed at paragraphs [9] and [53]-[64]) to prevent corrosion and to provide a sufficient strength (paragraph [57]), and wherein each of the posts and the support frame is made of a poly phenylene sulfide (PPS) material (paragraphs [8]-[9] and [13]) having a lower emissivity than the first and second plates (paragraphs [8], [10], [12], and [57]). 
Jung paragraphs [8]-[9], [13], and [45] disclose glass fiber PC (polycarbonate) and mixing glass fiber PC with the PPS, but do not disclose PPS with glass fiber in the claimed range of 30% to 50%. 
Jung paragraphs [40]-[56] and [82]-[85] teach that the supporting unit 30 and bars 31 have high compressive strength, in order to reduce/prevent deformation of the plate members 10 and 20. 
Walter paragraphs [0033]-[0052] disclose glass-fiber reinforced polyphenylene sulfide (PPS) forming the inner wall 1 of a vacuum insulated wall structure. The glass fibers may be provided in proportions of up to 50%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jung’s PPS material with glass fibers in order to reinforce (increase the strength of) the PPS material which forms the supporting unit 30 and bars 31 that require high strength. 
Jung’s PPS, as reinforced with glass fibers, meets “a poly phenylene sulfide (PPS) material containing glass fiber” as claimed. 
MPEP § 2144.05 (I) states that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish obviousness. 
Walter’s disclosed range encompasses 0% to 50%. The claimed range is 30% to 50%. The claimed range of 30% to 50% overlaps or lies inside the 0% to 50% range disclosed by Walter. The prior art discloses a range encompassing a somewhat narrower claimed range. Ergo, the claimed range is obvious. 
Jung paragraph [42] discloses the supporting unit 30 being molded, but does not specifically disclose “injection-molded” as claimed. 
Walter paragraphs [0039], [0042], and [0052] disclose injection molding polymers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to injection mold the supporting unit 30 (using the PPS containing glass fiber), because Walter shows that is a known process for forming parts of polymer materials and because Jung paragraph [42] discloses molding for excellent machinability and low cost. 
Regarding the claim recitation “such that the PPS material containing the glass fiber has impact strength of 2 times or more as compared to a pure PPS and prevents flowability of the injection from being deteriorated by a long transfer distance of an injection liquid and is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more”, the Applicant’s disclosure at paragraphs [0060]-[0075] disclose that the claimed features (impact strength, preventing deterioration of flowability, enduring heat) are a result of the PPS material including glass fiber in the claimed range. 
Jung’s PPS material, as modified, includes glass fibers in the claimed range. Based on the Applicant’s disclosure, Jung’s modified PPS material meets and/or makes obvious the aforementioned limitations because it contains glass fiber in the claimed range. 
With respect to claim 3: See Jung Fig. 3b for the plate 35 connecting the two bars 31 together. The rejection of claim 1 above sets forth the obviousness of having plate 35 and bars 31 injection molded together, in that both are comprised in the supporting unit 30.
With respect to claim 9: Jung paragraph [55] discloses the bars 31 provided with a diameter of 2 mm. 
With respect to claim 10: By making the same combinations/modifications as in the rejections above, Jung in view of Walter meets and/or makes obvious a refrigerator (Jung’s refrigerator 1) comprising: a main body (Jung’s main body 2) having an internal space (Jung’s cavity 9) configured to store items; a door (Jung’s door 3) provided to open or close the main body to allow access to the internal space from an external space; a compressor (Jung’s compressor 4) configured to compress a refrigerant; a condenser (Jung’s condenser 5) configured to condense the compressed refrigerant; an expansion device (Jung’s expander 6) configured to expand the condensed refrigerant; and an evaporator (Jung’s evaporator 7) configured to evaporate the expanded refrigerant to dissipate heat, wherein at least one of the door of the main body has a vacuum adiabatic body (Jung paragraph [33] discloses a main body-side vacuum adiabatic body and a door-side vacuum adiabatic body), and the vacuum adiabatic body includes: a first plate (Jung’s first plate member 10) configured to define at least a portion of a wall for the internal space; a second plate (Jung’s second plate member 20) configured to defined at least a portion of a wall for the external space; a vacuum space (Jung’s vacuum space part 50) provided between the first and second plates and configured to be in a vacuum state; a conductive resistance sheet (Jung’s conductive resistance sheet 60/63) coupled to the first and second plates to provide a wall for the vacuum space, the conductive resistance sheet being configured to resist thermal conduction, and a support (Jung’s supporting unit 30) configured to maintain a distance between the first and second plates, the support including a post (bars 31) provided between the first plate and the second plate to support the first plate and the second plate and a support frame (support plate 35) provided at an end of the post, the support frame having a lattice shape (Jung paragraph [40]) and being injection-molded (see the detailed explanation of this limitation in the rejection of claim 1), wherein the first and second plates are made of stainless steel (Jung paragraphs [9] and [53]-[64]) to prevent corrosion and to provide a sufficient strength (Jung paragraph [57]), wherein the post and the support frame are made of a poly phenylene sulfide (PPS) material containing glass fiber (Jung’s PPS, modified with Walter’s glass fibers) having a lower emissivity than the first and second plates (Jung paragraphs [8], [10], [12], and [57]), the glass fiber being included in an amount of 30% to 50% with respect to a total amount of the PPS material containing the glass fiber (made obvious by overlapping and lying inside Walter’s disclosed range) such that the PPS material containing the glass fiber has impact strength of 2 times or more as compared to a pure PPS and prevents flowability of the injection from being deteriorated by a long transfer distance of an injection liquid and is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees of more (because the PPS material contains glass fibers in the claimed range, and the Applicant states PPS containing glass fibers in the claimed range provides those features). 
With respect to claim 22: By making the same combinations/modifications as in the rejections above, Jung in view of Walter meets and/or makes obvious a vacuum adiabatic body comprising: a first plate (Jung’s first plate member 10) configured to define at least a portion of a wall for a first space (Jung’s cavity 9) that stores items (“storage goods” @ Jung paragraph [31]); a second plate (Jung’s second plate member 20) configured to define at least a portion of a wall for a second space (the exterior of Jung’s refrigerator 1); a vacuum space (Jung’s vacuum space part 50) provided between the first plate and the second plate; a conductive resistance sheet (Jung’s conductive resistance sheet 60/63) coupled to the first and second plates to provide a wall for the vacuum space; and a support (Jung’s supporting unit 30, fabricated of PPS modified with Walter’s glass fibers) configured to maintain a distance between the first and second plates, the support being disposed next to or adjacent to the first plate, wherein the support includes a post (bars 31) configured to support the first plate and the second plate and a support frame (support plate 35) provided at an end of the post, wherein the first and second plates are made of stainless steel (Jung paragraphs [9] and [53]-[64]) to prevent corrosion and to provide a sufficient strength (Jung paragraph [57]), wherein the post and the support frame are made of a poly phenylene sulfide (PPS) material containing glass fiber having a lower emissivity than the first and second plates (Jung paragraphs [8], [10], [12], and [57]). 
The combination of Jung and Walter used in the rejections above does not disclose the claimed range of “greater than 50% and less than 60%”.
Walter’s disclosed range encompasses 0% to 50%.
MPEP § 2144.05 (I) states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
The claimed range of greater than 50% and less than 60% immediately adjoins Walter’s disclosed range of 0% to 50%, thereby making the claimed range close to the range disclosed in the prior art. According to MPEP § 2144.05 (I), the claimed range of greater than 50% to less than 60% is obvious. 
One would be motivated to increase the glass fiber percentage above Walter’s disclosed maximum of 50% to the claimed range greater than 50% and less than 60% in order to further reinforce the material forming Jung’s supporting unit 30.
Regarding the claim recitation “such that the PPS material containing the glass fiber has impact strength of 2 times or more as compared to a pure PPS and is configured to endure heat in an exhaust process that is performed at a temperature of 150 degrees or more”, the Applicant’s disclosure at paragraphs [0066]-[0075] disclose that the claimed features (impact strength, enduring heat) are a result of the PPS material including glass fiber in the amount claimed. 
Jung’s PPS material, as modified, includes glass fibers in the claimed range. Based on the Applicant’s disclosure, Jung’s modified PPS material meets and/or makes obvious the aforementioned limitations because it contains glass fiber in the claimed range. 
With respect to claim 24: At least Jung paragraph [57] discloses a radiation resistance sheet (radiation resistance sheet 32) that resists radiation between the first and second plates.
With respect to claim 25: At least Jung paragraph [34] discloses an exhaust port (exhaust port 40) configured to exhaust gas within the vacuum space. 
Response to Arguments
The rejections under 35 U.S.C. § 112(a) made in the previous Office action are withdrawn, as being overcome by the amendment dated 08 December 2022. 
Applicant's arguments filed regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
On pages 11-12, the Applicant argues that Walter does not disclose first and second plates made of stainless steel. However, Jung is relied upon for this claimed feature. Walter is not relied upon for that claimed feature. 
On page 12, the Applicant argues that Walter does not disclose the claimed impact strength, preventing deterioration of flowability, and enduring of heat. However, the modified PPS material of Jung has glass fiber in the claimed range. Based on the Applicant’s disclosure, Jung’s modified PPS material has the claimed features based on including glass fiber in the claimed range. 
On pages 12-13, the Applicant argues that it would require impermissible hindsight to look at the material of Walter’s wall for the material of Jung’s support bar. However, both Jung and Walter are in the refrigerator art, and use PPS material to form wall structures. Walter reinforces the PPS material with glass fibers. It is obvious to modify Jung’s PPS material with glass fiber, in order to reinforce the material. That does not require impermissible hindsight; it requires the disclosures of Jung and Walter. 
On page 14, the Applicant argues that Jung does not disclose the first and second plates made of stainless steel to prevent corrosion and provide a sufficient strength. However, see Jung paragraphs [9] and [53]-[64] for such disclosure. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637